Citation Nr: 0903340	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-06 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on March 1st 
through March 2nd, 2003.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The veteran had a period of active service.  There is 
conflict in the record regarding the dates of service.  The 
veteran reported that his service was from February 1960 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Fort Harrison, Montana, which denied the veteran's claim for 
reimbursement of unauthorized medical and transportation 
expenses incurred at a private hospital.

The veteran filed a timely April 2005 notice of disagreement.  
In response, the VAMC issued a January 9, 2007 statement of 
the case.  Prior to the expiration of 60 days, the veteran 
filed a March 7, 2007 request for extension of time to file 
his substantive appeal (VA Form 9).  Later in March 2007, 
after the expiration of 60 days from the issuance of the 
statement of the case, the veteran submitted the substantive 
appeal.  The VAMC certified the appeal to the Board.  The 
VAMC, therefore, implicitly granted an extension of the 60-
day time period for good cause, and the Board will not 
disturb the finding that the veteran filed a timely 
substantive appeal.  See 38 C.F.R. § 20.203.

In the March 2007 VA Form 9, the veteran noted that he wanted 
a BVA hearing.  The veteran was scheduled for a hearing but 
failed to appear.  The case, therefore, will be processed as 
though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704.


FINDING OF FACT

The record establishes that the claim for payment or 
reimbursement for unauthorized emergency medical expenses for 
a nonservice-connected disability was not timely filed.

CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
emergency medical expenses at a private hospital on March 1st 
through March 2nd, 2003 have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002 & Supp. 2008); Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 
110-387, § 402, ___ Stat. ___ (2008); 38 C.F.R. §§ 17.120, 
17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The veteran was not issued a specific VCAA notification 
letter.  To the extent that the VCAA applies to this appeal, 
the Board finds that a reasonable person would have 
understood that the evidence had to show that the claim was 
filed within 90 days of the date the veteran was discharged 
from the facility that furnished the treatment or the date 
the veteran exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third party 
for the nonservice-connected disability.  See Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008); Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this regard, the March 2005 VAMC determinations and a July 
2005 "reconsideration" determination included notice of the 
time limit for filing and indicated that the VAMC considered 
the disability for which the veteran was treated to be 
nonservice-connected.  Previously, in a December 2003 phone 
call, the veteran was informed that the claim would be denied 
as past the 90 day time limit for filing.  The claims file 
contains documentation of the dates claims were filed and the 
dates of phone call from the veteran.  At no point has the 
veteran asserted that the treatment was for a service-
connected disability or that he personally filed a claim 
prior to that recorded by the VAMC.  The veteran, thus, has 
not disputed the facts on which this appeal is decided.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran was informed of 
the applicable law, to include filing a timely claim; he has 
not disputed the finding that his claim was not timely filed.  
In essence, a VCAA notification error is non-prejudicial 
where the appellant was not entitled to benefit as a matter 
of law.  See Valiao v. Princip, 17 Vet. App. 229 (2003).  
Thus, the Board finds that this appeal is ripe for 
adjudication without further consideration of the VCAA.

Law and Regulations

The veteran seeks payment or reimbursement for medical 
expenses incurred in a private hospital.  The file records 
that service-connection is in effect for post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling, and 
arthritis, for which there are two separate 10 percent 
ratings.  The combined service-connected rating is 80 
percent.  The veteran has written that the treatment for 
which he seeks payment or reimbursement was due to his 
"breaking" his back during a motor vehicle accident.  
Although cognizant that service-connection is in effect for 
arthritis, the Board notes that there is no evidence, and the 
veteran has not asserted, that his back injury was in any way 
connected with a service-connected disability.  Therefore, 
the appeal is for consideration only under the provisions of 
38 U.S.C.A. § 1725, and not under 38 U.S.C.A. § 1728 (which 
provides criteria for payment or reimbursement of service-
connected disabilities or for veterans for which total 
disability, permanent in nature)).  38 C.F.R. § 1725 is known 
as the Millennium Bill, and it provides criteria under which 
payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities will, 
under certain conditions, be provided.

The regulation that implements the Millennium Bill, 38 C.F.R. 
§ 17.1002, outlines nine conditions that must be met before 
payment or reimbursement of emergency services in non-VA 
facilities may be made.  Failure to satisfy any of the 
criteria listed below precludes VA from paying unauthorized 
medical expenses incurred at a provide facility.  See 
38 C.F.R. § 17.1002.  These conditions are:

(1) emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; 

(2) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health [this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part]; 

(3) A VA or other federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(4) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(5) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(6) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(7) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(8) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 

(9) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

In addition, payment or reimbursement under the Millennium 
Bill for ambulance services may be made only if certain 
conditions are met, including in pertinent part, that the 
payment or reimbursement is authorized under 38 U.S.C.A. 
§ 1725 for the emergency treatment.  See 38 C.F.R. § 17.1003.

VA regulations also provide that a claim under the Millennium 
Bill must be filed within 90 days after the latest of the 
following relevant to the veteran's appeal:  1) July 19, 
2001; 2) The date that the veteran was discharged from the 
facility that furnished the emergency treatment; or 3) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004 

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an 
"eligible" veteran furnished by a non-VA facility, if all 
of the pertinent criteria (outlined above) are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  

Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment."  As the veteran's claim 
is denied based on another basis, the Board finds that 
additional discussion of this recent amendment is not 
necessary.



Factual Background

The veteran has written that he received treatment after 
"breaking" his back after an auto accident.  The treatment 
was provided on March 1st through March 2nd 2003 at a private 
hospital.  The veteran is seeking payment or reimbursement of 
the expenses of treatment and transportation expenses 
incurred during this period.  As indicated above, service 
connection is in effect for several disabilities but there is 
no evidence, and the veteran has not contended, that the 
treatment was related to a service connected disability.  The 
VAMC denied the claim on the basis that the claim was not 
filed within the applicable time period, 90 days from the 
date of discharge from the facility that furnished the 
emergency treatment.  See 38 C.F.R. § 17.1004.  The VAMC 
recorded the claim as received in November 2004.

In the April 2005 notice of disagreement, the veteran wrote 
that he sought to comply with the regulations but was 
"punished for the incompetence of" the private hospital.  
In his substantive appeal (VA Form 9), the veteran contended 
the private hospital had committed errors and, in essence, 
was at fault for the claim not being timely filed.  He wrote 
that he "did every step that was required . . . to obtain 
payment of the claim."

The record contains documentation of a call from the veteran 
on December 10, 2003, more than 9 months after his discharge 
from the hospitalization in question.  He called regarding 
his claim status.  He was informed that the VAMC had no 
record of the claims.  The veteran indicated that his bills 
from the private treatment had been turned over to a 
collection agency, but he had not previously received a bill 
from the private hospital.  The veteran subsequently 
indicated that the bill was initially sent to the wrong 
address by the private hospital.  He had assumed that VA had 
taken care of bill - apparently assuming that the claim had 
been filed by the private hospital.  The Board notes that 
there is no evidence of a potential third party payer, such 
as auto insurer.  The VA person answering the December 2003 
call informed the veteran that the claim would be denied as 
past the 90 day time limit.



Analysis

The Board finds that entitlement to payment or reimbursement 
of unauthorized medical expenses incurred at a private 
hospital on March 1st through March 2nd, 2003 is not 
warranted.  The basis for this denial is the finding that the 
veteran did not file a timely claim for payment or 
reimbursement.  As there is no evidence or indication that 
the treatment was for a service-connected disability, the 
claim has been considered under the Millennium Bill.  The 
Millennium Bill provides for payment or reimbursement if 
multiple criteria are met.  In addition, claims under the 
Millennium Bill must be filed within 90 days after the latest 
of the following relevant to the veteran's appeal:  1) July 
19, 2001; 2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; or 3) 
The date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004.  

In this case, the VAMC has indicated that the claim was first 
received in November 2004.  The Board notes that the first 
evidence that the veteran inquired about claims was in 
December 2003.  Both of these dates are, obviously, more than 
90 days after July 19, 2001.  Further, as the veteran was 
discharged from the hospital on March 2nd, 2003, both the 
phone call in December 2003 and the date of receipt of the 
claim in November 2004 were significantly past the 90 day 
deadline.  Lastly, there is no evidence, and the veteran has 
not indicated, that he had sought payment or reimbursement 
for the treatment from a third party or that there is an 
applicable third party.  Thus, the claim was not timely 
filed.  Although cognizant of the veteran's contention, in 
essence that the fault for untimely filing rests on the 
private hospital the Board cannot find a basis on which this 
creates an exception to the filing requirements.

The Board cannot grant the veteran's claim unless the facts 
of the case meet all the requirements under 38 C.F.R. § 
17.10001-8, including the filing requirements under 38 C.F.R. 
§ 17.1004.  As the veteran's failed to meet the filing 
requirement under 38 C.F.R. § 17.1004(d), the Board must deny 
the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).  For the foregoing reasons, the 
Board finds that the veteran's claim is without legal merit.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private hospital on March 1st through March 2nd, 
2003 is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


